SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D [Rule 13d-101] INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2(a) (Amendment No. ) VERTICAL HEALTH SOLUTIONS, INC. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) Dr. Richard Lindstrom c/o Vertical Health Solutions, Inc. 7760 France Avenue South, 11th Floor Minneapolis, Minnesota 55435 (612) 568-4210 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 15, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See § 240.13d-7 for other parties to whom copies are to be sent. (Continued on the following pages) (Page 1 of7 Pages) CUSIP No. 13D Page 2of 7 Pages 1 NAMES OF REPORTING PERSONS. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Richard Lindstrom 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS* (SEE INSTRUCTIONS) SC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION State of Minnesota NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW(11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)* 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.1%(2) 14 TYPE OF REPORTING PERSON* IN (1)Includes 73,496 shares of common stock held by Lindstrom Family Limited Partnership #2, 30,000 shares issuable pursuant to presently exercisable options or options which will become exercisable within sixty (60) days after the Record Date, and 615,385 shares issuable upon conversion of the 10% Notes held by Dr. Lindstrom (at an assumed conversion price of $0.65 per share). (2)Based on 8,227,869 outstanding shares of Common Stock issued and outstanding as of April 15, 2011. Item 1.Security and Issuer This statement relates to the common stock, par value $0.001 per share (the “Common Stock”), of Vertical Health Solutions, Inc., a Florida corporation (the “Issuer”).The Issuer’s principle executive offices are located at 7760 France Avenue South, 11th Floor, Minneapolis, Minnesota 55435. Item 2.Identity and Background This statement is being filed on behalf of Richard Lindstrom.The business address for Dr. Lindstrom is c/o Vertical Health Solutions, Inc., 7760 France Avenue South, 11th Floor, Minneapolis, Minnesota 55435.Dr. Lindstrom was appointed as a director of the Company on April 22, 2011. During the five years prior to the date hereof, Dr. Lindstrom has not been convicted in a criminal proceeding or been a party to a civil proceeding ending in a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws, or finding any violation with respect to such laws. Item 3.Source and Amount of Funds or Other Consideration Dr. Lindstrom acquired beneficial ownership of 73,496 shares of Common Stock, options to purchase 30,000 shares of Common Stock and 10% convertible promissory notes which are convertible into 615,385 shares of Common Stock (at an assumed conversion price of $0.65 per share), from the Issuer pursuant to the Merger described in Item 4 below. Of the 718,881 shares of Common Stock, 73,496 shares of Common Stock are owned directly by Lindstrom Family Limited Partnership #2 (the “Lindstrom Partnership”).Dr. Lindstrom is the President of the Lindstrom Partnership.Dr. Lindstrom disclaims beneficial ownership of the shares of Common Stock held by the Lindstrom Partnership and this report shall not be deemed an admission that Dr. Lindstrom is the beneficial owner of such securities for purposes of Section 13(d) or 13(g) or any other purpose, except to the extent of their pecuniary interest therein. Item 4.Purpose of Transaction On February 1, 2011, the Issuer, and its newly-formed subsidiary, Vertical HS Acquisition Corp., a Delaware corporation (“Merger Sub”) entered into an Agreement and Plan of Merger (the “Merger Agreement”), by and among, OnPoint Medical Diagnostics, Inc., a privately-held Minnesota corporation (“OnPoint”), on the one hand, and the Issuer and Merger Sub, on the other hand.Pursuant to the Merger Agreement, Merger Sub, which the Issuer had incorporated for the purpose of completing the transaction, merged into OnPoint (the “Merger”) on April 15, 2011 (the “Closing” or the “Closing Date”) with OnPoint continuing as the surviving entity in the Merger. As a result of the Merger, OnPoint became a wholly-owned subsidiary of the Issuer.After receiving the requisite approval of the stockholders of OnPoint pursuant to a Written Consent and Waiver of Stockholders (the “Written Consent”), the Certificate of Merger was filed with the State of Minnesota and the State of Delaware on April 15, 2011, at which time the Merger was deemed effective (the “Effective Time”).At the Effective Time, each share of capital stock of OnPoint was converted into the right to receive one share of Common Stock of the Issuer.In addition, each outstanding convertible note, option and warrant to acquire shares of capital stock of OnPoint became a convertible note, option or warrant convertible or exercisable into shares of Common Stock at the same conversion or exercise price. Immediately following the Merger, the Issuer owned 100% of the outstanding capital stock of OnPoint.In connection with the Merger, the Issuer issued an aggregate of 7,143,113 shares of Common Stock, after taking into account the shares of common stock, par value $0.01 per share, of OnPoint (the Page 3 of 7 “OnPoint Stock”), which resulted in a change in control of the Issuer’s ownership, management and board of directors (the “Board of Directors”).Of the 7,143,113 shares of Common Stock to be issued to shareholders of OnPoint at the Effective Time of the Merger, 1,000,000 shares of Common Stock (the “Escrow Shares”) were delivered to Private Bank Minnesota (the “Escrow Agent”) and held in escrow pursuant to the Merger Agreement and the terms of the share escrow agreement, dated April 15, 2011, among the Escrow Agent, OnPoint, and the Issuer (the “Escrow Agreement”).The Escrow Shares will be disbursed to the shareholders of OnPoint upon receipt by the Issuer of an aggregate of $1,000,000 in equity financing (the “Equity Release Amount”); provided, the Equity Release Amount is received on or before December 31, 2011.If the Equity Release Amount is received on or before December 31, 2011, the shares of Common Stock held in the Escrow Fund shall be distributed to the shareholders of OnPoint pro rata based on such shareholders percentage ownership immediately prior to the Effective Time.If the Equity Release Amount is not received on or before December 31, 2011, the Escrow Shares shall be released by the Escrow Agent to the Issuer on January 1, 2012 and shall thereafter be cancelled by VHS. Prior to the Merger, OnPoint had adopted the 2011 Omnibus Incentive Compensation Plan (the “2011 Stock Plan”) providing for the issuance of up to 1,600,000 shares of its common stock and had issued from such plan options exercisable into 750,000 shares of its common stock.At the Effective Time, the Issuer adopted and assumed the 2011 Stock Plan.After giving effect to the Merger, outstanding options to purchase 750,000 shares of OnPoint common stock under the 2011 Stock Plan have become outstanding options to purchase 750,000 shares of Common Stock under the 2011 Stock Plan. Also, the Issuer plans on entering into a merger agreement with OnPoint whereby the Issuer will merge with and into OnPoint in order to (i) change the domicile of the Issuer from a Florida corporation to a Minnesota corporation, and (ii) change the name of the Issuer to “OnPoint Medical Diagnostics, Inc.”.This anticipated reorganization merger will occur as soon as reasonably practicable following the Merger. Mr. Chafoulias does not have any plans that would result in: (a)The acquisition by any person of additional securities of the Issuer, or the disposition of securities of the Issuer; (b)An extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (c)A sale or transfer of a material amount of assets of the Issuer of any of its subsidiaries; (d)Any change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board, except as described above; (e)Any material change in the present capitalization (except in accordance with the Reorganization Merger described above) or dividend policy of the Issuer; (f)Any other material change in the Issuer’s business or corporate structure including but not limited to, if the Issuer is a registered closed-end investment company, any plans or proposals to make any changes in its investment policy for which a vote is required by section 13 of the Investment Company Act of 1940; (g)Changes in the Issuer’s charter, bylaws or instruments corresponding thereto or other actions which may impede the acquisition of control of the Issuer by any person; (h)Causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; Page 4 of 7 (i)A class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; or (j)Any action similar to any of those enumerated above. Item 5.Interest in Securities of the Issuer (a)Aggregate number and percentage of class beneficially owned: (i)Dr. Lindstrom owns 718,881 shares of Common Stock (consisting of 73,496 shares of Common Stock, 30,000 shares presently exercisable underlying options and 615,385 shares issuable upon conversion of the 10% Notes), constituting approximately 8.1% of the outstanding shares of Common Stock. (b)Number of shares as to which such person has: (i) Power to vote:718,881 (ii) Power to dispose:718,881 (c)Transactions during the past 60 days: Other than as described in Items 3 and 4, during the past sixty days prior to the date hereof, Dr. Lindstrom has not engaged in any transaction in the Issuer’s Common Stock. (d)No person, other than Dr. Lindstrom, is known to have the right to receive or the power to direct the receipt of dividends from, or any proceeds from the sale of, the shares of Common Stock beneficially owned by Dr. Lindstrom. (e)Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer See Items 3 and 4 above.Additionally, the following agreements are attached hereto and/or incorporated by reference: A copy of the Merger Agreement is incorporated by reference to Exhibit 10.1 to the Current Report on Form 8-K filed by the Issuer on February 7, 2011. A copy of the Escrow Agreement is incorporated by reference to Exhibit 10.5 to the Current Report on Form 8-K filed by the Issuer on April 21, 2011. Except for the agreements and instruments described in the response to Items 3 and 4 and included in this Item 6, to the knowledge of Dr. Lindstrom, there are no contracts, arrangements, understandings or relationships (legal or otherwise) among the persons named in Item 2 and between such persons and any person with respect to any securities of the Issuer, including but not limited to transfer or voting of the securities, finder’s fees, joint ventures, loan or option arrangements, puts or calls, guarantors of profit, division of profit or loss or the giving or withholding of proxies. Page 5 of 7 Item 7.Material to Be Filed as Exhibits Exhibit Name A Agreement and Plan of Merger, dated February 1, 2011, by and among, Vertical Health Solutions, Inc., Vertical HS Acquisition Corp. and OnPoint Medical Diagnostics, Inc.Incorporated by reference to Exhibit 10.1 to the Current Report on Form 8-K filed by the Issuer on February 7, 2011. B Escrow Agreement, dated April 15, 2011, by and among Vertical Health Solutions, Inc., OnPoint Medical Diagnostics, Inc. and Private Bank Minnesota. Incorporated by reference to Exhibit 10.5 to the Current Report on Form 8-K filed by the Issuer on April 21, 2011. C Power of Attorney, dated March 31, 2011, by Richard Lindstrom appointing William Cavanaugh and Mark Steege as his lawful attorneys-in-fact and agents. Page 6 of 7 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: April 25, 2011 VERTICAL HEALTH SOLUTIONS, INC. By: /s/ William Cavanaugh (attorney in fact) Name:William Cavanaugh Title:Authorized Person William Cavanaugh is signing on behalf of Dr. Lindstrom pursuant to a power of attorney dated March 31, 2011 filed as an exhibit hereto. Attention:Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001) Page 7 of 7 Power of Attorney KNOW ALL MEN BY THESE PRESENTS, that the undersigned hereby constitutes and appoints William Cavanaugh and Mark Steege, or either one of them, his true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any Form 3, Form 4, Form 5, Schedule 13G or Schedule 13D relating to beneficial ownership and changes in beneficial ownership of equity securities of Vertical Health Solutions, Inc. (the “Company”), and any amendment thereto, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, and submit copies thereof to any securities exchange or automated quotation system and to the Company, granting unto said attorney-in-fact and agent, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, or any of them, or his or their substitutes, may lawfully do or cause to be done by virtue hereof.This power-of-attorney shall expire at such time as the undersigned ceases to be subject to filing requirements under Section 13(d), 13(g), or 16(a) under the Securities Exchange Act of 1934, as amended, with respect to the Company. IN WITNESS WHEREOF, I have hereunto set my hand and seal this 31st day of March, 2011. /s/ Richard Lindstrom Name:Dr. Richard Lindstrom
